631-/5
                                ELECTRONIC RECORD




COA #      05-14-00243-CR                        OFFENSE:        28.02


           Steven Lynn Jones v. The State of
STYLE:     Texas                                 COUNTY:         Collin

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    401st Judicial District Court


DATE: 03/13/2015                  Publish: NO    TC CASE #:      401-82891-2011




                        IN THE COURT OF CRIMINAL APPEALS


         Steven Lynn Jones v. The State of
STYLE:   Texas                                        CCA#:
                                                                       63V/5
         APP£LLAA/7-7<>               Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:
DATE:     /O// /M9/T                                 SIGNED:                             PC:_
JUDGE: /jW ^W                                         PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD